PER CURIAM
Husband appeals from the judgment of dissolution, seeking a modification of the trial court’s division of property and the award of attorney fees to wife.
Husband assigns as error the award to wife of the jewelry that he gave to her during the marriage, one half of the proceeds of PGE stock bought in the names of both spouses and a judgment lien for one half the value of the couple’s jointly held residence. The division of property was appropriate. Whitlow and Whitlow, 79 Or App 555, 558, 719 P2d 1308 (1986).
Husband also claims that the court erred in awarding partial attorney fees to wife in the amount of $1,000. As the record contains neither appropriate evidence of the reasonableness of the fees nor a stipulation that such evidence need not be introduced, we agree. Whitlow and Whitlow, supra, 79 Or App at 559; Easton and Easton, 36 Or App 619, 621, 585 P2d 46 (1978).
We modify the judgment to eliminate the award of attorney fees and affirm it as modified. No costs to either party.